Exhibit 10.5.4

INCREMENTAL

TERM LOAN COMMITMENT AGREEMENT

MERRILL LYNCH CAPITAL CORPORATION

CIT LENDING SERVICES CORPORATION

GENERAL ELECTRIC CAPITAL CORPORATION

January 28, 2008

PAETEC Holding Corp.

One PAETEC Plaza

600 WillowBrook Office Park

Fairport, New York 14450

Fax: (585) 340-2563

Attention: Chief Financial Officer

Re: Incremental Term Loan Commitment

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of February 28, 2007
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among PAETEC Holding Corp. (the “Borrower” or “you”), the
lenders from time to time party thereto (the “Lenders”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Syndication Agent, CIT Lending Services
Corporation, as Documentation Agent, and Deutsche Bank Trust Company Americas,
as Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.

Each Lender (each, an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to the terms and conditions set forth in the Credit Agreement,
including Sections 2.01(b) and 2.14 thereof.

Each Incremental Term Loan Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this



--------------------------------------------------------------------------------

Agreement shall constitute Incremental Term Loan Commitments of the respective
Tranche specified in Annex I attached hereto and, upon the incurrence of
Incremental Term Loans pursuant to such Incremental Term Loan Commitments, shall
constitute Incremental Term Loans under such specified Tranche for all purposes
of the Credit Agreement and the other applicable Credit Documents. Each
Incremental Term Loan Lender and the Borrower acknowledge and agree that, with
respect to the Incremental Term Loan Commitment provided by such Incremental
Term Loan Lender pursuant to this Agreement, such Incremental Term Loan Lender
shall receive an upfront fee equal to that amount set forth opposite its name on
Annex I attached hereto, which upfront fee shall be due and payable to such
Incremental Term Loan Lender on the effective date of this Agreement.

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental Term
Loan Commitment provided pursuant to this Agreement.

Each Incremental Term Loan Lender, to the extent that it is not already a Lender
under the Credit Agreement, (i) confirms that it is an Eligible Transferee,
(ii) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and to
become a Lender under the Credit Agreement, (iii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent or the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender, and (vi) in the case
of each such Incremental Term Loan Lender organized under the laws of a
jurisdiction outside the United States, attaches the applicable forms described
in Section 5.04(b) of the Credit Agreement certifying as to its entitlement to a
complete exemption from United States withholding taxes with respect to all
payments to be made under the Credit Agreement and the other Credit Documents.

The Borrower acknowledges and agrees that all Obligations with respect to
Incremental Term Loans made pursuant to an Incremental Term Loan Commitment
shall be secured pursuant to each Security Document in accordance with the terms
and provisions thereof. Each Credit Party acknowledges and agrees that all
Obligations with respect to Incremental Term Loans made pursuant to an
Incremental Term Loan Commitment shall be fully guaranteed pursuant to the
Subsidiaries Guaranty in accordance with the terms and provisions thereof and
shall be secured pursuant to the Security Documents in accordance with the terms
and provisions thereof.

The effective date of this Agreement shall be the date on which (i) the parties
hereto have executed a counterpart of this Agreement and delivered same to the
Administrative

 

-2-



--------------------------------------------------------------------------------

Agent at the Notice Office, (ii) all fees required to be paid in connection
herewith have been paid and (iii) all other conditions set forth in Section 2.14
of the Credit Agreement with respect to the provision of the Incremental Term
Loan Commitments have been satisfied. It is understood and agreed that all
applicable conditions set forth in Section 7 of the Credit Agreement also shall
be required to be satisfied with respect to the incurrence of Incremental Term
Loans contemplated hereby.

Attached hereto as Annex II is an officer’s certificate required to be delivered
to the Administrative Agent certifying that the conditions set forth in Sections
2.14(a)(y) and (z) of the Credit Agreement have been satisfied (together with
calculations demonstrating same (where applicable) in reasonable detail).

Attached hereto as Annex III are opinions of Hogan and Hartson LLP, and Moore
and Van Allen PLLC, counsel to the respective Credit Parties, delivered as
required pursuant to Section 2.14(b)(ii)(x) of the Credit Agreement.

Attached hereto as Annex IV is a solvency certificate from the Chief Financial
Officer of the Borrower, substantially in the form of Exhibit J to the Credit
Agreement (with appropriate modifications that are reasonably acceptable to the
Administrative Agent to reflect the Incremental Term Loans and any related
transactions to occur on the Incremental Term Loan Borrowing Date), required to
be delivered pursuant to Section 2.14(b)(ii)(y) of the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on January 28, 2008. If you do not so accept this Agreement by such
time, our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed cancelled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by fax) by the
parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to Section 13.12 of the Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*        *        *

 

-3-



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

Very truly yours,

MERRILL LYNCH CAPITAL CORPORATION

By:

 

Illegible

Name:

 

Title:

 



--------------------------------------------------------------------------------

CIT LENDING SERVICES CORPORATION

By:

 

/s/ Anthony Holland

Name:

  Anthony Holland

Title:

  Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

By

 

/s/ Karl Kieffer

Name:

  Karl Kieffer

Title:

  As Duly Authorized Signatory



--------------------------------------------------------------------------------

Agreed and Accepted

this 28th day of January, 2008:

 

PAETEC HOLDING CORP.,

as the Borrower

By:

 

/s/ Keith M. Wilson

Name:

  Keith M. Wilson

Title:

  Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

One PAETEC Plaza

  PAETEC CORP.

600 WillowBrook Office Park

  PAETEC COMMUNICATIONS, INC.

Fairport, New York 14450

  PAETEC INTEGRATED SOLUTIONS GROUP, INC.

Fax: (585) 340-2563

  PAETEC COMMUNICATIONS OF VIRGINIA, INC.

Attn: Keith Wilson (Tel: (585) 340-2970)

  PAETEC SOFTWARE CORP.

          Charles Sieving (Tel: (585) 340-2630)

      By:  

/s/ Keith M. Wilson

  Name:   Keith M. Wilson   Title:   Executive Vice President and Chief
Financial Officer

One PAETEC Plaza

  US LEC COMMUNICATIONS INC.

600 WillowBrook Office Park

  US LEC OF ALABAMA LLC

Fairport, New York 14450

  US LEC OF FLORIDA LLC

Fax: (585) 340-2563

  US LEC OF GEORGIA LLC

Attn: Keith Wilson (Tel: (585) 340-2970)

  US LEC OF MARYLAND LLC

          Charles Sieving (Tel: (585) 340-2630)

  US LEC OF NEW YORK INC.   US LEC OF NORTH CAROLINA INC.   US LEC OF
PENNSYLVANIA INC.   US LEC OF SOUTH CAROLINA INC.   US LEC OF TENNESSEE INC.  
US LEC OF VIRGINIA L.L.C.   PAETEC iTEL, L.L.C.   By:  

/s/ Keith M. Wilson

  Name:   Keith M. Wilson   Title:   Vice President and Chief Financial Officer

One PAETEC Plaza

  US LEC CORP.

600 WillowBrook Office Park

   

Fairport, New York 14450

  By:  

/s/ Keith M. Wilson

Fax: (585) 340-2563

  Name:   Keith M. Wilson

Attn: Keith Wilson (Tel: (585) 340-2970)

  Title:   Executive Vice President and

          Charles Sieving (Tel: (585) 340-2630)

    Chief Financial Officer



--------------------------------------------------------------------------------

One PAETEC Plaza

  PS ACQUISITION CORP.

600 WillowBrook Office Park

   

Fairport, New York 14450

  By:  

/s/ Keith M. Wilson

Fax: (585) 340-2563

  Name:   Keith M. Wilson

Attn: Keith Wilson (Tel: (585) 340-2970)

  Title:   Vice President and Treasurer

          Charles Sieving (Tel: (585) 340-2630)

   

One PAETEC Plaza

  ALLWORX CORP.

600 WillowBrook Office Park

   

Fairport, New York 14450

  By:  

/s/ Keith M. Wilson

Fax: (585) 340-2563

  Name:   Keith M. Wilson

Attn: Keith Wilson (Tel: (585) 340-2970)

  Title:   Vice President and Treasurer

          Charles Sieving (Tel: (585) 340-2630)

   

One PAETEC Plaza

  MPX, INC.

600 WillowBrook Office Park

   

Fairport, New York 14450

  By:  

/s/ Keith M. Wilson

Fax: (585) 340-2563

  Name:   Keith M. Wilson

Attn: Keith Wilson (Tel: (585) 340-2970)

  Title:   Vice President and Treasurer

          Charles Sieving (Tel: (585) 340-2630)

   



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

      as Administrative Agent

By:

 

/s/ Anca Trifan

Name:

  Anca Trifan

Title:

  Director

By:

 

/s/ Andreas Neumeier

Name:

  Andreas Neumeier

Title:

  Director